FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                  November 14, 2012
                     UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                     No. 12-8063
                                            (D.C. Nos. 2:11-CV-00077-ABJ and
 GREGORY A. GARTON,                               2:07-CR-00135-ABJ-1)
                                                         (D. Wyo.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.



      Gregory Garton was convicted by a jury of various drug and firearm

charges. For these federal crimes, the district court sentenced him to prison for

seventy-five years. After this court affirmed his sentence on direct appeal, see

United States v. Garton, 336 F. App’x 804 (10th Cir. 2009) (unpublished), Mr.

Garton brought a 28 U.S.C. § 2255 motion to vacate his sentence. The district

court dismissed this motion, concluding that the ten ineffective assistance of

counsel claims he raised all lacked merit. The district court, too, denied Mr.


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Garton’s motion for an evidentiary hearing. Mr. Garton now seeks from us a

certificate of appealability (“COA”) in order to challenge the district court’s

denial of both motions.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

an applicant must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted). Because Mr. Garton proceeds in this court pro se, we review his

pleadings with special solicitude.

      Before us, Mr. Garton pursues nine of the ten ineffective assistance of

counsel claims that he pursued before the district court. In its thorough and well-

reasoned opinion, however, the district court applied Strickland v. Washington,

466 U.S. 668 (1984), and rejected each of these arguments. And, after reviewing

the record, we conclude no reasonable jurist could doubt the correctness of the

district court’s disposition of these claims. For example, three of Mr. Garton’s

grounds are premised on the supposition that, if Mr. Garton’s counsel performed

adequately, Mr. Garton would have received a plea offer. But Mr. Garton doesn’t

allege that the government ever made a plea offer, or even that a plea offer was

on the way. And as the Supreme Court has made clear, “a defendant has no right

                                          2
to be offered a plea.” Missouri v. Frye, 132 S. Ct. 1399, 1410 (2012).

Accordingly, and for substantially the same reasons given by the district court, we

deny Mr. Garton’s application for a COA and dismiss his appeal.

      Nor did the district court err by failing to conduct an evidentiary hearing.

A “district court must hold an evidentiary hearing on [a] prisoner’s claims

‘[u]nless the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.’” United States v. Galloway, 56 F.3d 1239,

1240 n.1 (10th Cir. 1995) (alteration in original) (quoting 28 U.S.C. § 2255).

Like the district court, we are convinced that the lack of meritorious grounds for

Mr. Garton’s ineffective assistance of counsel claims justifies the denial of an

evidentiary hearing in this case.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                          3